Judgment, Supreme Court, Bronx County (Fred Eggert, J.), rendered January 11, 1989, convicting defendant upon his plea of guilty of attempted *147burglary in the second degree, and sentencing him to an indeterminate term of imprisonment of 6 years to life, unanimously affirmed.
Defendant’s claim that the plea allocution was inadequate is not preserved. The plea was entered after extensive negotiations, and defendant, who had much experience with the criminal justice system, did not move to withdraw it. (People v Ramirez, 159 AD2d 392, lv denied 76 NY2d 863.) There is no evidence in the record to support defendant’s claim that he was deprived of effective assistance of counsel. (People v Brown, 45 NY2d 852.) There is no basis to disturb defendant’s sentence, which was the minimum permissible. Concur — Sullivan, J. P., Milonas, Ross, Asch and Smith, JJ.